 Case 4:20-cv-00127-WTM-CLR Document 8 Filed 08/26/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


DARNELL LAMAR HARRIS,

      Plaintiff,

V.                                             CASE NO. CV420-127


OFFICER DABNEY, Correctional
Officer; CORPORAL SMALLS; and
CORRECT HEALTH MEDICAL;


      Defendants.




                                ORDER


      Before the Court is the Magistrate Judge's April 13,

2021, Report and Recommendation (Doc. 6}, to which Plaintiff

has responded (Doc. 7). In the report and recommendation, the

Magistrate     Judge   recommended   dismissing      the    case   without

prejudice due to Plaintiff's failure to provide the forms

necessary to proceed in forma pauperis. (Doc. 6 at 1.) In

response. Plaintiff appears to argue that he has not received

any documents from the Court regarding this case. (Doc. 7 at

1.)   However,    despite   clearly    receiving      the    report    and

recommendation to which he is responding. Plaintiff does not

provide, or promise to provide, the missing forms that the

Magistrate     Judge   identified.    (Id.)   Accordingly,         after   a

careful   de    novo   review   of   the   record,    the    Report    and

Recommendation is ADOPTED as the Court's opinion in this case.
 Case 4:20-cv-00127-WTM-CLR Document 8 Filed 08/26/21 Page 2 of 2




Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE. The

Clerk of Court is DIRECTED to CLOSE this case.


     SO ORDERED this jZ'Cf— day of August, 2021.



                                 WILLIAM T. MOORE,' JR.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA
